Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
In order to expedite prosecution, Examiner resolved the deficiencies of the lack of a certified copy of the priority documents by contacting the PCT Help Desk and requesting the documents. The certified copies are now within the file wrapper, thus remedying the issue. 
Applicant remedied all outstanding specification and drawing objections in the response filed 7/6/2022.
REASONS FOR ALLOWANCE
Claims 1-3, 5-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant incorporated the allowable subject matter of previous dependent claim 4 into the independent claim 1, thus placing the application in condition for allowance. 
Regarding the prior art:
Granberg and Armitage independently disclose the claimed invention as applied to previous claim 1 in the Non-Final Rejection, however the amended subject matter now incorporated into independent claim 1 is neither taught nor suggested by the prior art as a while, either alone or in combination. The prior art does not teach, suggest, or render obvious the spherical member, spherical surface pressing member, and recess of the spherical surface pressing member in contact with a surface tangent to the spherical member, disposed in an functioning as recited in the claimed invention, in combination with additional elements of the claim. 
For the above stated reasons, the application is now in condition for allowance. Dependent claims 2, 3, and 5-11 are allowed due to dependency from an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723